Title: 17th.
From: Adams, John Quincy
To: 


       This day, the Bridge over Charlestown Ferry was compleated, and as the same day 11 years agone, was mark’d at Charlestown, with dreadful Scenes, of Slaughter and Destruction, the managers, and directors of the Bridge, determined, that this day should be mark’d with Pleasure and festivity. I do not think however that the scheme, was good. A Dinner was provided for 600 People, on Bunker’s hill: the havoc of oxen, sheep, and fowls of all kinds, was I suppose as great to day, as that of men upon the former occasion and I dare say, there was as much wine drank now, as there was blood spilt then, and to crown the whole, The head of the table, was I hear placed on the very spot where the immortal Warren fell. I think however, that the ground which had been the scene, of such an awful Day, should not, be made a scene, of revels, and feasting. What must be the feelings of a man of Sensibility, who, would naturally say to himself “perhaps, I am now seated on the grave of my dearest friend. Perhaps this is the Spot where he drew his last gasp; and I may now be treading down his bones.” All this may be called prejudice, but they are feelings natural to the heart, and such as ought not I think to be rooted from it. Three or four Songs were composed upon the occasion, by different persons, in every one of which Charlestown was compared, to a Phoenix, rising from its ashes. All the Tutors were gone, so that we had no Prayers in the afternoon, and there were not more than 30 persons in to Commons. For my Part, I did nothing all day in Consequence of it. After dinner we bathed in the River.
      